Citation Nr: 1726648	
Decision Date: 07/12/17    Archive Date: 07/20/17

DOCKET NO.  13-24 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a pulmonary disorder, claimed as due to exposure to herbicide agents.

3.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Underwood, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1967 to May 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The issues of service connection for bilateral hearing loss and pulmonary disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Tinnitus is due to noise exposure during his active military service.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met. 38 U.S.C.A. 
§ 1110, 1154(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Procedural Duties 

As this decision grants and remands the benefits sought on appeal, the Veteran could not be prejudiced and discussion of compliance with the duty to notify and assist is moot.



II.  Service Connection 

Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Generally, service connection requires competent evidence satisfying three criteria:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship ("nexus") between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection for certain chronic diseases may also be established based upon a legal "presumption" by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection for the chronic diseases enumerated in 38 U.S.C.A. §§ 1101, 1112 may also be shown by lay evidence alone if the evidence shows a continuity of symptomatology for that chronic disease.  See Walker v. Shinseki, 708 F.3d 1331, 1334 (Fed. Cir. 2013) (stating that a claimant "can benefit from continuity of symptomatology to establish service connection in the ultimate sense, but only if [the] chronic disease is one listed in § 3.309(a)").  Tinnitus is a chronic disease.  See Fountain v. McDonald, 
27 Vet. App. 258, 271 (2015) (holding that 38 C.F.R. § 3.309 (a) "includes tinnitus, at a minimum where there is evidence of acoustic trauma, as an 'organic disease of the nervous system'").

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  A claimant can establish continuity of symptomatology with competent evidence showing: (1) that a condition was noted during service; 
(2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); 38 C.F.R. § 3.303(b).

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Tinnitus

Factual Background

The Veteran asserts that while firing an M-14 rifle during basic training, his ears popped and he developed hearing problems to include an occasional ringing sound.  He stated that he talked to his drill sergeant about the ringing in his ears and was told that it would go away in a few days.  The Veteran further asserts that although he was assigned to a desk job in Vietnam, he was located in close proximity to loud firearm and helicopter activity. The Veteran asserts that the ringing remained and worsened throughout the years.  See, e.g. VBMS, 10/12/2011, NOD at 1; VBMS, 02/15/2013, VA 21-4138 - Statement in Support of Claim at 1.

In November 2010, the Veteran underwent a VA audiological examination in which he reported experiencing bilateral ringing in the ears.  The examiner diagnosed him with constant tinnitus.  The examiner opined that the Veteran's tinnitus was less likely than not caused by his military noise exposure, given that his separation examination was negative for tinnitus.  She also determined that the audiological evaluation revealed a gradually sloping hearing loss in both ears 41 years after service and was more likely impacted by civilian noise exposure, presbycusis (i.e. natural aging of the auditory system), and/or some other etiology.

Analysis

The November 2010 VA examiner's diagnosis of tinnitus fulfills VA's requirements for a current disability.

The Veteran's DD 214 reflects that he was a personnel specialist.  However, it also shows that he qualified with the M-14.  Additionally, as noted above, the Veteran had service in Vietnam and noted at the 2010 VA examination that no hearing protection was used.  In the February 2013 statement, the Veteran reported that he was in Pleiku 4th Infantry Division with working quarters next door to an Armory Unit (the 1st Calvary unit), which had constant helicopters taking off as well as landing and was approximately 50 to 75 years across the road.  Based on the foregoing evidence, the Board finds that he was exposed to loud noises/acoustic trauma in service and the second element of service connection is established.

The Court has found a lay person competent to identify tinnitus, as it is a disorder that can be identified based on lay observation alone.  See Charles v. Principi, 
16 Vet. App. 370, 374 (2002).  In the February 2013 statement, the Veteran reported having had ringing in my ears since basic training.  He stated that it was not constant in basic training, but it has been since Vietnam.  In this instance, the Veteran is competent and credible to report the circumstances of his service, and there is no evidence which contradicts his report.    

Additionally, as noted above, tinnitus is a chronic disease under § 3.309(a) and the Board finds no reason to doubt his credibility on the continuation of the ringing in his ears since discharge from active duty.  See Fountain, 27 Vet. App. at 272 (clarifying that the Federal Court's decision in Walker does not preclude establishing service connection for tinnitus on the basis of continuity of symptoms, because tinnitus is an "organic disease of the nervous system," which is listed in § 3.309(a)).  The Board notes the negative opinion by the 2010 VA examiner, but finds that this only bring the evidence to equipoise regarding nexus.  As such, under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  38 C.F.R. § 3.102; 38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-55 (1990).  Because a state of relative equipoise regarding the material issue of nexus, the benefit of the doubt rule applies, and service connection for tinnitus is granted.


ORDER

Service connection for tinnitus is granted.


REMAND

Shortness of Breath

The Veteran asserts that he believes he was exposed to herbicide agents because he was pulled out of his desk job duties on multiple occasions in order to patrol areas close to his base.  VBMS, 08/29/2013, VA 9 Appeal to Board of Appeals 1-2.  He reports respiratory symptoms including shortness of breath, which have had negative effects on his daily personal and professional life.  He is limited to how far he can walk and the weight of what he can carry.  VBMS, 10/12/2011, Notice of Disagreement at 1; VBMS, 12/22/2011, Correspondence, at 1.

Clinical evaluations of the respiratory system on the November 1966 pre-induction and the November 1969 exit examination were normal.  However, the Veteran reported shortness of breath on both the November 1966 entrance report of medical history and the November 1969 exit report of medical history.  VBMS, 09/14/1969, STR-Medical at 5.

In January 2010, a VA physician assessed that the Veteran has chronic obstructive pulmonary disease (COPD), provided him with a prescription, and noted that the Veteran should get a pulmonary function test (PFT).  VBMS, 10/21/2010, Medical Treatment Record - Government Facility at 3.  The Veteran noted that he underwent the PFT in February 2010 and received subsequent respiratory care.  Records of this test are missing from the VBMS file.  An attempt must be made by VA to acquire records of the Veteran's February 2010 VA PFT and any additional pulmonary medical care records that are missing from the electronic file, as they may have further details of the Veteran's disability claim.  As such, updated VA treatment records should be associated with the record.  See Sullivan v. McDonald, 815 F.3d 786, 792 (Fed. Cir. 2016) (finding that § 3.159(c)(3) expanded VA's duty to assist to include obtaining VA medical records without consideration of their relevance); see also 38 C.F.R. § 3.159(c)(2).

The Veteran asserts that he obtained a respiratory condition while serving in Vietnam because of his exposure to Agent Orange.  As noted above, in order for a veteran to receive a VA disability rating for a disorder related to exposure to a herbicide agent without providing sufficient evidence of an in-service injury, 38 C.F.R. § 3.309(e) requirements must first be met.  This section provides that if a veteran was exposed to an herbicide agent, such as Agent Orange, during active military service, certain enumerated diseases (i.e., diseases that are specifically listed in the regulation) shall be service connected if certain requirements are met, even when there is no record of the disease during service.  See 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii); 38 C.F.R. § 3.309(e) (2016).  Here, the Veteran had service in Vietnam, as noted above, so he is presumed to have been exposed to herbicide agents.

If the Veteran cannot be compensated on a presumptive basis, service connection may still be granted by on a direct basis.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  When this is the case, VA must instead apply 38 C.F.R. § 3.303(a) and (d), (which provides guidelines to establish direct service connection for any disability).  As noted above, 38 C.F.R. § 3.303 requires a current disability; an in-service injury; and a nexus.  

It has been established that the Veteran has a current pulmonary disability.  However, the question of whether or not this disability was incurred or aggravated in-service remains.  As noted above, service treatment records show that the Veteran reported shortness of breath upon his entrance and exit from active service.  VBMS, 09/14/1969, STR-Medical at 5, 9.  As previously noted, the Veteran is presumed exposure to herbicide agents from his Veteran service.  This is an in-service event.  However, a VA examination has not been provided in conjunction with the appellant's claim of service connected pulmonary disorder.  Therefore, the Board finds that a remand is necessary for VA examination and nexus opinion.  
See 38 U.S.C.A. § 5103(d) (stating that a VA examination or opinion warranted when current disability may be associated with service); McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006) (noting low threshold for satisfying these criteria).

Hearing Loss

The Veteran asserts that his bilateral hearing loss is due to noise exposure during military service.  As noted above, the Board finds the Veteran was exposed to acoustic trauma during his active service.  

A November 2010 VA examiner diagnosed normal to moderate sensorineural hearing loss in the Veteran's left ear (41-54 HL) and normal to moderately severe sensorineural hearing loss in the right ear (55-69 HL).  He had hearing at 50 and 
60 dBs in at 3000 and 4000 Hertz in the left ear and at 45 and 50 dB in the right ear at the same Hertz levels.  As such, the Veteran has a current bilateral hearing loss disability for VA purposes.  

The November 2010 VA examiner determined that the Veteran's hearing loss was not due to military noise exposure.  In so finding, the examiner noted that the audiogram at separation from military service was normal.  Further, the examiner opined that the Veteran had limited exposure to noise because he served as an office clerk in Vietnam.  The examiner further stated that Veteran had exposure to hazardous noise with his civilian employment and recreational activities.  Although the Veteran reported a history of service-related noise exposure, the examiner opined that the audiological evaluation revealed a gradually sloping hearing loss in both ears 41 years after service and was more likely impacted by civilian noise exposure, presbycusis (i.e. natural aging of the auditory system), and/or some other etiology.

The Veteran contested the examiner's findings in subsequent correspondence such as his Notice of Disagreement, Statement in Support of Claim, and VA Form 9.  The November 2010 examination noted that the Veteran claimed that he participated in hunting, fishing, and lawn mowing.  The Veteran stated that he did not report any significant post service recreational noise exposure to the examiner.  Instead, he asserts that he stated that he only hunted occasionally.  He worked at a plant that required ear protection, pursuant to OSHA regulations and he noted that he always protected his ears when mowing his lawn.  Finally, the Veteran asserts that he made it clear to the examiner that his hearing problems began during basic training after exposure to M-14 rifle noise.  He also reiterated that he was stationed in Pleiki, with the 4th Infantry Division.  During that time, he worked 12 hour days and was located next to an Armory unit and 50-75 yards from the 1st Calvary Division's helicopter take/off landing area where he continuously experienced exposure to loud noise.

These assertions regarding the Veteran's experience in Vietnam are deemed consistent with the Veteran's service and are to be accepted as fact.  Here, there is a discrepancy between the examiner's rationale and the Veteran's factual reports.
In this regard, it does not appear that the examiner considered the Veteran's statements pertaining to his lifestyle during and since service.  The Court has held that an examination is inadequate where the examiner formulates an opinion without considering the Veteran's statements.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Additionally, the Board notes that the absence of in-service evidence of hearing loss is not fatal to a claim for that disability.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  When the Veteran does not meet the regulatory requirements for a disability at separation, he can still establish service connection by submitting evidence that a current disability is causally related to service. Hensley v. Brown, 5 Vet. App. 155, 159-160 (1993).  Thus, a remand is necessary in order to afford the Veteran a new VA examination to determine the etiology of his bilateral hearing loss.


Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his bilateral hearing disability.  Access to records in the Veteran's electronic file, including VBMS files should be made available to the examiner for review in connection with the examination.  The examiner should review this Remand and the Veteran's statements related to in-service and post-service noise exposure, including the following VBMS documents:  10/12/2011, Notice of Disagreement; 12/22/2011, VA Memo; 12/22/2011, Correspondence; 02/15/2013 Statement in Support of Claim.

      Following a review of the claims file, the examiner    
      should provide an opinion to the following:

      Is at least as likely as not (i.e., a 50 percent or greater 
      probability) that the Veteran's bilateral hearing loss 
      was incurred in service or is otherwise causally related 
      to his active service or any incident therein?
      A clear explanation for the VA medical opinion is   
      required, and a discussion of the facts and medical 
      principles involved would be of considerable 
      assistance to the Board.  If an opinion cannot be 
      provided without resort to speculation, the physician 
      must explain why such an opinion would be 
      speculative.

2.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his pulmonary disability.  Access to records in the Veteran's electronic file, including VBMS files should be made available to the examiner for review in connection with the examination.  The examiner should review this Remand and the Veteran's statements related to in-service and post-service pulmonary problems, including the following VBMS documents:  10/12/2011, Notice of Disagreement; 12/22/2011 and VA Memo; 12/22/2011, Correspondence. 

      Following a review of the claims file, the examiner         
      should provide an opinion to the following:

      Is at least as likely as not (i.e., a 50 percent or greater 
      probability) that the Veteran's pulmonary disability 
      was incurred in service or is otherwise causally related 
      to his active service or any incident therein, to include 
      exposure to Agent Orange?  If not, is it at least as 
      likely as not that any existing pulmonary problems 
      were aggravated (permanently worsened beyond its 
      natural progression) during the Veteran's active   
      service?  If aggravation is found, please estimate the   
      baseline level of disability prior to aggravation, or 
      explain why this cannot be accomplished.
	
      A comprehensive rationale for the VA medical opinion is required, and a discussion of the facts and medical principles involved would be of considerable 
      assistance to the Board.  If an opinion cannot be 
      provided without resort to speculation, the physician 
      must explain why such an opinion would be 
      speculative.

3. After conducting any additional development deemed necessary based on the evidence received as a result of the actions set forth above, then readjudicate the issues, considering all of the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case and given the opportunity to respond.  The case should then be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


